DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/22/2022 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2009/0221059) in view of Ikeda et al. (US 2007/0077580)  in view of Williams et al. (US 2009/0155123 herein referred to as Williams ‘123) in view  of Hirano et al. (US 2011/0052446) as applied to in view of Adli et al. (US 2011/0189677) and further in view of in view Braig et al. (US 2007/0179435).

Regarding claim 1 Williams et al. discloses a DNA sequencing instrument comprising: an optical deck comprising a light source assembly and two imaging detectors; (See Williams Fig. 57 wherein there is an optical deck with two imaging detectors, i.e. photodiodes, and first excitation light source, i.e. Blue LED, and second excitation light source, i.e. Red LED.)
 a sample deck comprising a slidable platform configured to support a fluidic device comprising a flow cell, the sample deck further comprising a thermal module configured to control a temperature of the flow cell;(See Williams Figs. 1B, 4, and 28 wherein there is a sample deck including a slidable platform 2904 to support a flow cell. There is a thermal module, i.e. heater such as 998, configured to control a temperature of the flow cell)

 a fluid storage system comprising: an enclosure having a cavity; a door configured to open to provide access to the cavity; a temperature control assembly configured to regulate a temperature within the cavity (See Williams Fig. 3A-4 wherein there is a fluid storage system comprising an enclosure with a door 987 configured to open to provide access to the cavity. (See Williams [0655] wherein a temperature control assembly, i.e. cooling sub-system, is configured to regulate a temperature within the cavity.)

a fluid removal assembly comprising: an elevator mechanism including a drive motor, a transport platform configured to hold an array of sipper tubes, the elevator mechanism configured to move the array of sipper tubes bi-directionally between a withdrawn level and a deposited level, a guide plate having openings through which the array of sipper tubes slide, a plurality of support beams coupled to the guide plate and extending vertically and horizontally, (See Williams Figs. 14-25B wherein a fluid removal assembly comprises an elevator including a drive motor, i.e. stepper motor, and a stage assembly having a platform 1803 to hold an array sipper tubes, i.e. pipette tips, and wherein the drive motor moves the array of sipper tubes bidirectionally, i.e. up and down, such that each tube can be inserted into and removed from a component well such as 554 of a reaction component tray which holds fluids to be delivered to the fluidic device.)
(See Williams Figs. 24-25B wherein a guide plate, i.e. stripper plate, includes a plurality of openings through which distal portions of the array of sipper tubes extend to guide them into position and wherein the guide plate 2003 is affixed either directly or indirectly to vertical and horizontal support beams which support and connect the fluid removal assembly to other device elements.)

and a location sensor configured to determine a level of the array of sipper tubes;  and wherein the location sensor is configured to detect when the array of sipper tubes has not reached a threshold level such that the reaction component tray is not ready for removal from the cavity.  Reply to Office Action of July 1, 2022(See Williams Fig. 24 and [0634[]-[0635] wherein there infrared and force sensors in the fluid removal assembly that are configured to determine a level of the array of sipper tubes. The sensors can detect when a sipper tube has reached a particular level, i.e. at least the level of the tray and thus one can determine the tray is not ready for removal as it has not been used.)

a reaction component tray within the cavity of the enclosure of the fluid storage system, wherein the reaction component tray comprises a plurality of component wells configured to store fluids, (See Williams Figs. 4 and 10A-11 a reaction component tray 502 is placed in a cavity of the enclosure and  has a plurality of wells configured to store fluids.)


and a pump configured to direct the flow of fluids from the reaction component tray through the array of sipper tubes 
(See Williams [0013] wherein there is a pump in fluid communication with an array of sipper tubes to direct flow of fluid through the array of sipper tubes to the sample deck during DNA sequencing on the flow cell.) wherein sipper tubes of the array of sipper tubes include distal portions that are inserted into component wells of the reaction component tray when the array of sipper tubes is at the deposited level, and wherein the distal portions of the sipper tubes are completely removed from the component wells when the array of sipper tubes is at the withdrawn level. (See Williams Fig. 14 wherein the tubes have distal portions inserted into the wells when in a deposited level, i.e. step D, and are completely removed from the component wells when at a withdrawn level, i.e. Step A)


modified Williams discloses all the claim limitations as set forth above as well as a temperature control assembly to regulate a temperature within the cavity but does not specifically disclose said temperature control assembly provided to regulate a temperature of reagents and comprising a thermoelectric element.

Ikeda et al. discloses a device for performing amplification of nucleic acids wherein a temperature control assembly is provided to control the temperature of reagents utilized in the amplification to ensure proper storage thereof. (See Ikeda Abstract, Fig. 3, [0012],and [0033]-[0035] wherein a temperature control assembly, i.e. refrigerating section, comprising a Peltier cooling element is provided to control the temperature of reagents and prevent their deterioration.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a temperature control assembly comprising a Peltier cooler as described by Ikeda et al. in the device of modified Williams because such a temperature control assembly is known to be utilized in devices which perform nucleic acid amplifications such as those described by Williams and such a temperature control section prevents deterioration of the reagents as would be desirable in the device of modified Williams and one would have a reasonable expectation of success in utilizing such a temperature control assembly in the device of modified Williams.
In regards to the temperature control assembly being located at the rear of the cabinet opposite the door it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Williams discloses all the claim limitations as set forth above as well as the elevator and drive motor engaged to move the transport platform up and down vertically but does not describe the use of a lead screw structural supports and the lead screw extends between the structural supports

Williams ‘123 discloses an device for flowing fluids into a fluidic device and performing analysis thereof wherein a support platform holding a plurality of aspiration/dispensing tubes is moved up and down by utilizing a motor connected to a lead screw and the lead screw attached to structural supports which run parallel to the lead screw.  (See Williams Fig. 11, Fig. 13A, [0100], and [0114] wherein a lead screw 2112 connected to a drive motor and vertical structural supports moves a support platform holding a plurality of aspiration/dispensing tubes up and down.

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a lead screw attached to a drive motor and supports in order to move a support platform up and down to perform aspiration and dispensing operations as described by Williams ‘123’ in the device of modified Williams because such lead screw systems are known in the art to allow the effective vertical movement of a platform so that aspiration and dispensing heads can come into contact with fluids as would be desirable in the device of modified Williams and one would have a reasonable expectation of success in utilizing such a movement apparatus in the device of modified Williams to accomplish the described vertical movements.
Furthermore such a lead screw and use thereof results in a device, wherein rotation of the lead screw in a first direction moves the array of sipper tubes toward the guide plate until the array of sipper tubes is at the deposited level, wherein rotation of the lead screw in a second, opposite direction moves the array of sipper tubes away from the guide plate until the array of sipper tubes is at the withdrawn level.


Williams discloses all the claim limitations as set forth above as well as the device wherein valves are utilized to selectively flow fluids to the fluidic device but does not disclose the use of a multi-port valve in fluid communication with each sipper tube in the array and the pump.

Hirano et al. discloses a device for flowing fluids into ports of a fluidic device wherein there is a multi-port valve to selectively flow different fluids to the fluidic device, wherein a sipper tube of an array of sipper tubes is in fluid communication with the multi-port valve to selectively flow a corresponding fluid stored in a corresponding component well of a reaction component tray to the fluidic device. (See Hirano Abstract, Figs. 4-8, [0008] and [0082] wherein a rotary valve has multiple ports, i.e. it is a multiport valve, which in fluid communication with each of the reagent sipper tubes so that a variety of different fluids and materials may be provided to a fluidic device.)

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a multiport valve in communication with a fluidic device and a plurality of fluid sources including an array of sipper tubes as described by Hirano et al. in the device of Williams because such a multiport valve allows connection of a variety of fluidic materials to a port of fluidic device in so that a fluid source may be selected in a controlled manner as would be desirable in the device of modified Williams and one would have a reasonable expectation of success in utilizing such an inlet selection multiport valve in the device of Williams.

modified Williams discloses all the claim limitations as set forth above as well as the device wherein various reagents required to perform the desired procedures are stored in the component wells of the reaction tray and that such reagents include polymerase, modified nucleotides but does not specifically disclose the use of a cleavage mix and oxidizing protectant.

Adli discloses kits for performing sequencing reactions wherein the kits are provided with various reagents to perform the said sequencing and include polymerase, modified nucleotides, a cleavage mix, and an oxidizing protectant, i.e. antioxidant. (See Adli [0200]-[0201]).

It would have been obvious to one of ordinary skill in the art at the time of invention to provide the reagents of Adli et al. in the reaction component wells of modified Williams because such materials are known in the art to allow sequencing and detection of nucleic acids as required by Williams in a convenient kit form as would be desirable in the device of Williams.

It is noted that modified Williams discloses all the claim limitations as set forth above as well as the device wherein the pump is configured to respectively  direct a flow of the modified nucleotides, polymerase, and cleavage mix from their respective wells in the reaction component tray through a respective sipper tube of the array of sipper tubes to the multi port valve to selectively flow the respective materials to the sample deck during DNA sequencing on the flow cell. (See Rejections of claims above wherein the pump flows materials from respective wells to the flow cell via the multiport valve and respective sipper tubes.)
In regards to which wells the various reagents are placed it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.


Assuming arguendo with respect to the pipette tips being sipper tubes it is noted that Braig et al. discloses a sample analysis system wherein a device for aspirating and dispensing sample fluids from a container and wherein either a pipette or sipper tube may be utilized. (See Braig [0570])

Since the prior art of Braig recognizes the equivalency of pipettes and sipper tubes in the field of fluid aspiration/dispensing, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the pipettes of Williams et al. with the sipper tubes of Braig as it is merely the selection of functionally equivalent fluid aspiration/dispensing nozzles recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Claim 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2009/0221059) in view of Ikeda et al. (US 2007/0077580)  in view of Williams et al. (US 2009/0155123 herein referred to as Williams ‘123) in view  of Hirano et al. (US 2011/0052446) as applied to in view of Adli et al. (US 2011/0189677) in view of in view Braig et al. (US 2007/0179435) as applied to claims above and further in view of Lawson et al. (US 2009/0159980).

Regarding claim 16 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the sample deck comprises a support structure having alignment members to align the housing and flow cell therewith but does not disclose the specifics of the alignment system

Lawson discloses a flow cell device wherein a flow cell is held in a housing and placed on a sample deck for processing and said sample deck comprises a support structure having alignment members configured to hold the flow cell in a fixed position, 
wherein the housing comprises recesses that are located adjacent to a flow cell reception space, and wherein the alignment members are inserted through corresponding recesses of the housing. (See Lawson Fig. 11-12A wherein a flow cell 12 is held in a housing 36 and placed on a sample deck 290 for processing.  The sample deck has three alignment posts which limit movement of the flow cell 12 in all directions and extend through recesses 76 in the housing 36)

It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the complementary alignment features of Lawson in the device of modified Williams because such alignment features are known in the art to allow correct placement of a flow cell within an instrument as would be desirable in the device of modified Williams.


Claims 23-25, 27, 31, 37-38, 40-41,43, 50-51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2009/0221059)  in view of Williams et al. (US 2009/0155123 herein referred to as Williams ‘123) in view of in view of Hirano et al. (US 2011/0052446) and further in view Braig et al. (US 2007/0179435).

Regarding claim 23 Williams discloses a DNA sequencing instrument comprising(See Williams Abstract and [037] wherein the device can be used to perform sequencing)

an optical deck comprising a plurality of optical components;(See Williams Abstract Fig. 1B and Fig. 57 wherein there is an optical deck with a plurality of optical components, i.e. lights, sensors etc.)

a sample deck configured to support a fluidic device comprising a flow cell; (See Williams Fig 1B and Fig. 4 wherein there is a sample deck including a bay 992 to support a flow cell.)

a fluid storage system comprising: a cavity configured to receive a removable reagent component tray;(See Williams Figs. 3B-7 and wherein there is a fluid storage system having a cavity, i.e. interior of casing 995 and removably receiving a reagent component tray 804)

a temperature control assembly configured to regulate a temperature within the cavity;(See Williams [0655] wherein a temperature control assembly, i.e. cooling sub-system, is configured to regulate a temperature within the cavity.)

a fluid removal assembly comprising: a drive motor and an array of sipper tubes operatively coupled, the drive motor configured to move the array of sipper tubes bi-directionally between a withdrawn level and a deposited level, (See Williams Figs. 14-25B wherein a fluid removal assembly comprises an elevator including a drive motor, i.e. stepper motor, and a stage assembly having a platform 1803 to hold an array sipper tubes, i.e. pipette tips, and wherein the drive motor moves the array of sipper tubes along a z-axis, i.e. up and down, such that each tube can be inserted into and removed from a component well such as 554 of a reaction component tray which holds fluids to be delivered to the fluidic device.)

a guide plate having openings through which the array of sipper tubes slide, and a plurality of support beams coupled to the guide plate and extending vertically and/or horizontally; (See Williams Figs. 24-25B wherein a guide plate, i.e. stripper plate, includes a plurality of openings through which distal portions of the array of sipper tubes extend to guide them into position and wherein the guide plate 2003 is affixed either directly or indirectly to vertical and horizontal support beams which support and connect the fluid removal assembly to other device elements.)

a reaction component tray removably received within the cavity of the fluid storage system, wherein the reaction component tray comprises a plurality of component wells configured to store fluids; (See Williams Figs. 10A-11 a reaction component tray 502 has a plurality of wells configured to store fluids.)


and 4Application No. 17/714,129Docket No.: IP-0548D-US Amendment dated August 22, 2022Reply to Office Action of July 1, 2022 a pump configured to direct the flow of fluids from the reaction component tray through the array of sipper tubes (See Williams [0013] wherein there is a pump in fluid communication with an array of sipper tubes to direct flow of fluid through the array of sipper tubes to the sample deck suring DNA sequencing on the flow cell.)
wherein sipper tubes of the array of sipper tubes include distal portions that are inserted into component wells of the reaction component tray when the array of sipper tubes is at the deposited level, and wherein the distal portions of the sipper tubes are completely removed from the component wells when the array of sipper tubes is at the withdrawn level. (See Williams Fig. 14 wherein the tubes have distal portions inserted into the wells when in a deposited level, i.e. step D, and are completely removed from the component wells when at a withdrawn level, i.e. Step A)

Williams discloses all the claim limitations as set forth above as well as the elevator and drive motor engaged to move the transport platform up and down vertically but does not describe the use of a lead screw structural supports and the lead screw extends between the structural supports

Williams ‘123 discloses a device for flowing fluids into a fluidic device and performing analysis thereof wherein a support platform holding a plurality of aspiration/dispensing tubes is moved up and down by utilizing a motor connected to a lead screw and the lead screw attached to structural supports which run parallel to the lead screw.  (See Williams Fig. 11, Fig. 13A, [0100], and [0114] wherein a lead screw 2112 connected to a drive motor and vertical structural supports moves a support platform holding a plurality of aspiration/dispensing tubes up and down.

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a lead screw attached to a drive motor and supports in order to move a support platform up and down to perform aspiration and dispensing operations as described by Williams ‘123’ in the device of modified Williams because such lead screw systems are known in the art to allow the effective vertical movement of a platform so that aspiration and dispensing heads can come into contact with fluids as would be desirable in the device of modified Williams and one would have a reasonable expectation of success in utilizing such a movement apparatus in the device of modified Williams to accomplish the described vertical movements.
Furthermore such a lead screw and use thereof results in a device, wherein rotation of the lead screw in a first direction moves the array of sipper tubes toward the guide plate until the array of sipper tubes is at the deposited level, wherein rotation of the lead screw in a second, opposite direction moves the array of sipper tubes away from the guide plate until the array of sipper tubes is at the withdrawn level.

Williams discloses all the claim limitations as set forth above as well as the device wherein valves are utilized to selectively flow fluids to the fluidic device but does not disclose the use of a multi-port valve in fluid communication with each sipper tube in the array and the pump.

Hirano et al. discloses a device for flowing fluids into ports of a fluidic device wherein there is a multi-port valve to selectively flow different fluids to the fluidic device, wherein a sipper tube of an array of sipper tubes is in fluid communication with the multi-port valve to selectively flow a corresponding fluid stored in a corresponding component well of a reaction component tray to the fluidic device. (See Hirano Abstract, Figs. 4-8, [0008] and [0082] wherein a rotary valve has multiple ports, i.e. it is a multiport valve, which in fluid communication with each of the reagent sipper tubes so that a variety of different fluids and materials may be provided to a fluidic device.)

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a multiport valve in communication with a fluidic device and a plurality of fluid sources including an array of sipper tubes as described by Hirano et al. in the device of Williams because such a multiport valve allows connection of a variety of fluidic materials to a port of fluidic device in so that a fluid source may be selected in a controlled manner as would be desirable in the device of modified Williams and one would have a reasonable expectation of success in utilizing such an inlet selection multiport valve in the device of Williams.

Assuming arguendo with respect to the pipette tips being sipper tubes it is noted that Braig et al. discloses a sample analysis system wherein a device for aspirating and dispensing sample fluids from a container and wherein either a pipette or sipper tube may be utilized. (See Braig [0570])

Since the prior art of Braig recognizes the equivalency of pipettes and sipper tubes in the field of fluid aspiration/dispensing, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the pipettes of Williams et al. with the sipper tubes of Braig as it is merely the selection of functionally equivalent fluid aspiration/dispensing nozzles recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Regarding claim 24 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the plurality of optical components comprise a first excitation light source, a second excitation light source, and two imaging detectors. (See Williams Fig. 57 wherein the plurality of optical components comprise two imaging detectors, i.e. photodiodes, and first excitation light source, i.e. Blue LED, and second excitation light source, i.e. Red LED.)
  
Regarding claim 25 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the sample deck comprises a slidable platform configured to support the fluidic device and to slide bi-directionally along an x-axis, and wherein the sample deck further comprises a thermal module configured to control a temperature of the flow cell. (See Williams [0243]-[0247] wherein a sample deck has a slidable platform, i.e. sample tray, that supports a fluidic device thereon wherein the slidable platform, i.e. sample tray, slides bi-directionally along an x-axis.) (See Williams Fig. 1B wherein a thermal module 998 and as described at least in part in [0655] and See Williams Fig. 1B wherein a thermal module 998 and as described in part in [055] is configured to control a temperature of the flow cell.)
    
Regarding claim 27 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the fluid removal assembly further comprises a location sensor configured to determine a level of the array of sipper tubes.  Reply to Office Action of July 1, 2022(See Williams Fig. 24 and [0634[]-[0635] wherein there infrared and force sensors in the fluid removal assembly that are configured to determine a level of the array of sipper tubes.)
  
Regarding claim 31 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the location sensor is coupled to a support beam of the plurality of support beams. (See Williams Fig. 24 wherein the infrared location sensor is coupled to a support beam of the plurality of support beams.)

Regarding claim 37 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the reaction component tray comprises a tray base and a tray cover.  (See Williams Fig. 5 wherein the tray comprises a base 804 and tray cover, i.e. rack.)

Regarding claim 38 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the plurality of component wells is in the tray base, and wherein the tray cover comprises cover 6Application No. 17/714,129Docket No.: IP-0548D-US Amendment dated August 22, 2022Reply to Office Action of July 1, 2022openings for the plurality of component wells and wherein the tray cover is coupled to the tray base.   (See Williams Fig. 5 wherein the tray comprises a tray cover, i.e. rack, with a plurality of openings, i.e. lanes, aligned with corresponding component wells in the tray base and the rack is coupled to the tray base.)

Regarding claim 40 modified Williams discloses all the claim limitations as set forth above as well as the device wherein a well of the plurality of component wells includes a reservoir, and wherein the well is configured to receive a sipper tube in a deeper portion of the reservoir. (See Williams Fig. 14-15 and [0167]-[0168] wherein a well comprises a plurality of component wells with reservoirs and the well is configured to receive a sipper tube in a deeper portion of the reservoir, i.e. it is an open space and thus fully configured to receive a tube at such a level.)
 
Regarding claim 41 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the reaction component tray further comprises a protective foil covering an opening at a top of individual component wells and the sipper tubes are configured to pierce the protective foil.  (See Williams Fig. 14-15 and [0167]-[0168] wherein a protective foil covers and opening at a top of individual component wells which are pierced by the array of sipper tubes.)

Regarding claim 43 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the fluidic device comprises a housing that includes a reception space and the flow cell located within the reception space. (See Williams Fig. 1B wherein the housing includes a reception space, i.e. bay, and the flow cell, i.e. cartridge 994, is located in said reception space.)

Regarding claim 50 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the fluid removal assembly further comprises a transport platform configured to hold the array of sipper tubes. (See Williams Figs. 14-25B wherein a fluid removal assembly comprises a stage assembly having a platform 1803 to hold an array sipper tubes, i.e. pipette tips,
 
Regarding claim 51 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the guide plate is configured to prevent distal portions of the sipper tubes from becoming misaligned with the component wells before the distal portions are inserted therein. (See Williams Figs. 24-25B wherein a guide plate, i.e. stripper plate, includes a plurality of openings through which distal portions of the array of sipper tubes extend to guide them into position and thus prevent them from becoming misaligned.)


Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2009/0221059)  in view of Williams et al. (US 2009/0155123 herein referred to as Williams ‘123) in view of in view of Hirano et al. (US 2011/0052446)  in view Braig et al. (US 2007/0179435) as applied to claims above and further in view of Ikeda et al. (US 2007/0077580).

Regarding claim 26 modified Williams discloses all the claim limitations as set forth above as well as a temperature control assembly to regulate a temperature within the cavity but does not specifically disclose said temperature control assembly provided to regulate a temperature of reagents and comprising a thermoelectric element.

Ikeda et al. discloses a device for performing amplification of nucleic acids wherein a temperature control assembly is provided to control the temperature of reagents utilized in the amplification to ensure proper storage thereof. (See Ikeda Abstract, Fig. 3, [0012],and [0033]-[0035] wherein a temperature control assembly, i.e. refrigerating section, comprising a Peltier cooling element is provided to control the temperature of reagents and prevent their deterioration.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a temperature control assembly comprising a Peltier cooler as described by Ikeda et al. in the device of modified Williams because such a temperature control assembly is known to be utilized in devices which perform nucleic acid amplifications such as those described by Williams and such a temperature control section prevents deterioration of the reagents as would be desirable in the device of modified Williams and one would have a reasonable expectation of success in utilizing such a temperature control assembly in the device of modified Williams.
In regards to the temperature control assembly being located at the rear of the cabinet opposite the door it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Claims 33-36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2009/0221059)  in view of Williams et al. (US 2009/0155123 herein referred to as Williams ‘123) in view of in view of Hirano et al. (US 2011/0052446)  in view Braig et al. (US 2007/0179435) as applied to claims above and further in view of Adli et al. (US 2011/0189677).
Regarding claim 33 modified Williams discloses all the claim limitations as set forth above as well as the device wherein various reagents required to perform the desired procedures are stored in the component wells of the reaction tray and that such reagents include polymerase, modified nucleotides but does not specifically disclose the use of a cleavage mix and oxidizing protectant.

Adli discloses kits for performing sequencing reactions wherein the kits are provided with various reagents to perform the said sequencing and include polymerase, modified nucleotides, a cleavage mix, and an oxidizing protectant, i.e. antioxidant. (See Adli [0200]-[0201]).

It would have been obvious to one of ordinary skill in the art at the time of invention to provide the reagents of Adli et al. in the reaction component wells of modified Williams because such materials are known in the art to allow sequencing and detection of nucleic acids as required by Williams in a convenient kit form as would be desirable in the device of Williams.

Regarding claims 34-36 it is noted that modified Williams discloses all the claim limitations as set forth above as well as the device wherein the pump is configured to respectively  direct a flow of the modified nucleotides, polymerase, and cleavage mix from their respective wells in the reaction component tray through a respective sipper tube of the array of sipper tubes to the multi port valve to selectively flow the respective materials to the sample deck during DNA sequencing on the flow cell. (See Rejections of claims above wherein the pump flows materials from respective wells to the flow cell via the multiport valve and respective sipper tubes.)
In regards to which wells the various reagents are placed it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Claims 44-48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2009/0221059)  in view of Williams et al. (US 2009/0155123 herein referred to as Williams ‘123) in view of in view of Hirano et al. (US 2011/0052446)  in view Braig et al. (US 2007/0179435) as applied to claims above and further in view of Lawson et al. (US 2009/0159980).

Regarding claims 44-48 modified Williams discloses all the claim limitations as set forth above as well as the device wherein the sample deck comprises a support structure having alignment members to align the housing and flow cell therewith but does not disclose the specifics of the alignment system

Lawson discloses a flow cell device wherein a flow cell is held in a housing and placed on a sample deck for processing and said sample deck comprises a support structure having alignment members configured to hold the flow cell in a fixed position, 
wherein the housing comprises recesses that are located adjacent to a flow cell reception space, and wherein the alignment members are inserted through corresponding recesses of the housing. (See Lawson Fig. 11-12A wherein a flow cell 12 is held in a housing 36 and placed on a sample deck 290 for processing.  The sample deck has three alignment posts which limit movement of the flow cell 12 in all directions and extend through recesses 76 in the housing 36)

It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the complementary alignment features of Lawson in the device of modified Williams because such alignment features are known in the art to allow correct placement of a flow cell within an instrument as would be desirable in the device of modified Williams.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4,,21,23-27,31,33-38,40-41, 43, and 49-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,117,130. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,117,130 and are generally more specific.  Any additional limitations with respect to the placement and operation of various components would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of filling because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. Additionally limitations directed to intended uses of the claimed device do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.

Claims 16 and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of U.S. Patent No. 11,117,130  in view of Lawson et al. (US 2009/0159980). 

Regarding claims 44-48 modified U.S. Patent No. 11,117,130 discloses all the claim limitations as set forth above but does not disclose an alignment system

Lawson discloses a flow cell device wherein a flow cell is held in a housing and placed on a sample deck for processing and said sample deck comprises a support structure having alignment members configured to hold the flow cell in a fixed position, 
wherein the housing comprises recesses that are located adjacent to a flow cell reception space, and wherein the alignment members are inserted through corresponding recesses of the housing. (See Lawson Fig. 11-12A wherein a flow cell 12 is held in a housing 36 and placed on a sample deck 290 for processing.  The sample deck has three alignment posts which limit movement of the flow cell 12 in all directions and extend through recesses 76 in the housing 36)

It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the complementary alignment features of Lawson in the device of U.S. Patent No. 11,117,130 because such alignment features are known in the art to allow correct placement of a flow cell within an instrument as would be desirable in the device of U.S. Patent No. 11,117,130.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799